Citation Nr: 1117498	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) from September 24, 2007 through November 17, 2010.  

2.  Entitlement to s disability rating in excess of 50 percent for service connected PTSD from November 17, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


A November 2010 VA examination, as well as statements from the Veteran and his spouse, indicate that the Veteran participated in both individual and group therapy provided by VA.  Unfortunately, these treatment records are not associated with the Veteran's claims folder.  As these treatment notes could provide relevant information concerning the severity of the Veteran's acquired psychiatric disability, a remand is necessary to obtain all of the Veteran's VA treatment records from September 2006 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from September 2006 through the present and associate them with the Veteran's claims folder.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

